 In the Matter Of FARMERS FEED COMPANY; NATIONAL YEAST CORPORA-TION; AND UNIVERSAL GRAIN COMPANY, EMPLOYERSandAMERICANFEDERATION OF LABOR, PETITIONERCases Nos. 2-R-7743, 2-R-7744 and 2-R-7747.-Decided December19,1947Mr. Morris Weinstein,of Union,N. J., Mr. Charles Goldman,ofNew York City, andPaskus, Gordon & Hyman,byMr. Charles H.Lieb,for the Employers.Messrs. Samuel R. IsardandWilliam F. Nies,of Newark, N. J., forthe Petitioner.Samuel L. Rothbard, by Mr. Samuel Rosenthal,of Newark, N. J.,for the Intervenor.0DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon separate petitions duly filed, the National Labor RelationsBoard, on June 4,1947, conducted separate prehearing elections amongthe employees of the Employers in the alleged appropriate units todetermine, in each of the units, whether the employees desired to berepresented by the Petitioner or by the Intervenor for the purposesof collective bargaining.At the close of the elections, separate Tallies of Ballots were fur-nished the parties.The Tallies show :(a)All of the 8 eligible voters in the Farmers Feed Companyunit voted for the Petitioner.(b)Of the approximately 15 eligible voters in the UniversalGrain Company unit, 14 voted-10 for the Petitioner and 4 for theIntervenor.(c)Of the approximately 60 eligible voters in the NationalYeast Corporation unit, 55 voted-51 for the Petitioner and 4for the Intervenor.Thereafter, a consolidated hearing was held at New York City ondune 26, 1947, before Sidney Reitman, hearing officer.The hearing75 N. L. R. B., No. 71.617 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FIN DINGS or FACTI.THE BUSINESS OF THE EMPLOYERSFarmers Feed Company, a New York corporation, is engaged inthe manufacture, sale, and distribution of dried brewers grains. Itmaintains plants and factories in New York City, Buffalo, New York,and Newark, New Jersey.We are concerned in this proceeding solelywith the Newark, New Jersey, plant.During the past year, the Em-ployer purchased for processing at the Newark plant materials valuedin excess of $100,000, of which approximately 33 percent was shippedto the plant from points outside the State of New Jersey.During thesame period, the Employer sold from the Newark plant-manufacturedproducts valued in excess of $500,000, of which approximately 75percent was shipped to points outside the State.National Yeast Corporation, a New Jersey corporation, is engagedin the manufacture, sale, and distribution of bakers yeast. Its rrin--cipal office and plaint is in Belleville, New Jersey ; it also maintains aplant in Crystal Lake, Illinois, and warehouses in principal citiesthroughout the East and Midwest.We are concerned in this proceed-ing solely with its Belleville, New Jersey, plant.During the pastyear. the Employer purchased for processing at the Belleville plantmaterials valued inexcessof $1,000,000, of which approximately 75percent was shipped to the plant from points outside the State ofNew Jersey.During the same period the Employer sold from thisplant finished products valued in excess of $1,000,000, of which ap-proximately 75 percent was shipped to points outside the State.Universal Grain Company, a New Jersey corporation, is engaged inthe manufacture, sale, and distribution of dried brewers grains. Itsplant and principal office is in Newark, New Jersey.During the 6months preceding the hearing in this case, it purchased silbstantiallyall its raw materials from two breweries located within the State ofNew Jersey. These purchases were valued in excess of $100,000. Dur-ing the same period, it sold finished products valued in excess of$100,000, of which approximately 75 percent was shipped to pointsoutside the State.Each Employer admits, and we find, that it is engaged incommercewithin the meaning of the National Labor Relations Act. FARMERS FEEDCOMPANYII.THE ORGANIZATIONS INVOLVED619The Petitioner is a labor organization claiming to represent em-ployees of each of the Employers.International Union of United Brewery, Flour, Soft Drink & Dis-tilleryWorkers of America, herein called the Intervenor, is a labororganization affiliated with the Congress of Industrial Organizations,claiming to represent employees of each of the Employers.III.THE QUESTION CONCERNING REPRESENTATIONEach of the Employers refuses to recognize the Petitioner as theexclusive bargaining representative of its employees until the Peti-tioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of each of the Employers, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Employers and the Petitioner agree that the units describedbelow are appropriate.'The Intervenor contended, at the hearing,that these units are inappropriate, but it neither advanced reasons noradduced evidence to support this contention.We find that the following units are appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct:1.All production and maintenance employees employed by FarmersFeed Company at its Newark, New Jersey, plant, excluding truckdrivers, firemen, foremen, aind guards and supervisors as defined inthe Act.2.Al] production and maintenance employees employed by NationalYeast Corporation at its Belleville, New Jersey, plant, excludingsteamfitters, painters, electricians, operating engineers, foremen, andguards and supervisors as defined in the Act.3.All production and maintenance employees employed by Univer-salGrain Company; excluding firemen, truck drivers, foremen, andguards and supervisors as defined in the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Intervenor contests the validity of the prehearing elections.Wefind no merit in this.contention.2They were conducted before the ef-'These are units pieseutl^ covered by collective bargaining contracts between the Peti-tioner and the Employ ei s2Matter of Lehigh River Mitts, Inc.,75 N L R B 280. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDfective date-and, indeed, even before the enactment-of the LaborManagement Relations Act of 1947.Inasmuch as the Petitioner has won all three elections, we shallcertify it as the collective bargaining representative of the employeesin the separate units heretofore found appropriate.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that American Federation of Labor has beendesignated and selected by a majority of all employees in each of thefollowing units as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, as amended,the said organization is the exclusive representative of all employeesin each of these units for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other con-ditions of employment :(1)All production and maintenance employees at the Newark, NewJersey, plant of Farmers Feed Company, Newark, New Jersey ex-cluding truck drivers, firemen, foremen, and guards and supervisorsas defined in the Act.(2)All production and maintenance employees at the Belleville,New Jersey, plant of National Yeast Corporation, Belleville, NewJersey, excluding steamfitters, painters, electricians, operating engi-neers, foremen, and guards and supervisors as defined in the Act.(3)All production and maintenance employees of Universal GrainCompany, Newark, New Jersey, excluding firemen, truck drivers, fore-men, and guards and supervisors as defined in the Act.